
	

114 HR 3484 RH: Los Angeles Homeless Veterans Leasing Act of 2016
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 442
		114th CONGRESS
		2d Session
		H. R. 3484
		[Report No. 114–570]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		May 17, 2016Additional sponsors: Mr. Schiff, Mr. Lowenthal, Ms. Roybal-Allard, Mrs. Torres, Mr. Honda, Mr. Knight, Ms. Linda T. Sánchez of California, Ms. Judy Chu of California, Ms. Hahn, Mr. Becerra, Ms. Brownley of California, Mr. Sherman, Mr. Takano, and Mr. DeSaulnier
			May 17, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on September 10, 2015
		
		
			
		
		A BILL
		To authorize the Secretary of Veterans Affairs to enter into certain leases at the Department of
			 Veterans Affairs West Los Angeles Campus in Los Angeles, California, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Los Angeles Homeless Veterans Leasing Act of 2016. 2.Authority to enter into certain leases at the Department of Veterans Affairs West Los Angeles Campus (a)In generalThe Secretary of Veterans Affairs may carry out leases described in subsection (b) at the Department of Veterans Affairs West Los Angeles Campus in Los Angeles, California (hereinafter in this section referred to as the Campus).
 (b)Leases describedLeases described in this subsection are the following: (1)Any enhanced-use lease of real property under subchapter V of chapter 81 of title 38, United States Code, for purposes of providing supportive housing, as that term is defined in section 8161(3) of such title, that principally benefit veterans and their families.
 (2)Any lease of real property for a term not to exceed 50 years to a third party to provide services that principally benefit veterans and their families and that are limited to one or more of the following purposes:
 (A)The promotion of health and wellness, including nutrition and spiritual wellness. (B)Education.
 (C)Vocational training, skills building, or other training related to employment. (D)Peer activities, socialization, or physical recreation.
 (E)Assistance with legal issues and Federal benefits. (F)Volunteerism.
 (G)Family support services, including child care. (H)Transportation.
 (I)Services in support of one or more of the purposes specified in subparagraphs (A) through (H). (3)A lease of real property for a term not to exceed 10 years to The Regents of the University of California, a corporation organized under the laws of the State of California, on behalf of its University of California, Los Angeles (UCLA) campus (hereinafter in this section referred to as The Regents), if—
 (A)the lease is consistent with the master plan described in subsection (g); (B)the provision of services to veterans is the predominant focus of the activities of The Regents at the Campus during the term of the lease;
 (C)The Regents expressly agrees to provide, during the term of the lease and to an extent and in a manner that the Secretary considers appropriate, additional services and support (for which The Regents is either not compensated by the Secretary or is compensated through an existing medical affiliation agreement) that—
 (i)principally benefit veterans and their families, including veterans that are severely disabled, women, aging, or homeless; and
 (ii)may consist of activities relating to the medical, clinical, therapeutic, dietary, rehabilitative, legal, mental, spiritual, physical, recreational, research, and counseling needs of veterans and their families or any of the purposes specified in any of subparagraphs (A) through (I) of paragraph (1); and
 (D)The Regents maintains records documenting the value of the additional services and support that The Regents provides pursuant to subparagraph (C) for the duration of the lease and makes such records available to the Secretary.
 (c)Limitation on Land-Sharing AgreementsThe Secretary may not carry out any land-sharing agreement pursuant to section 8153 of title 38, United States Code, at the Campus unless such agreement—
 (1)provides additional health-care resources to the Campus; and (2)benefits veterans and their families other than from the generation of revenue for the Department of Veterans Affairs.
 (d)Revenues from leases at the CampusAny funds received by the Secretary under a lease described in subsection (b) shall be credited to the applicable Department medical facilities account and shall be available, without fiscal year limitation and without further appropriation, exclusively for the renovation and maintenance of the land and facilities at the Campus.
			(e)Easements
 (1)In generalNotwithstanding any other provision of law (other than Federal laws relating to environmental and historic preservation), pursuant to section 8124 of title 38, United States Code, the Secretary may grant easements or rights-of-way on, above, or under lands at the Campus to—
 (A)any local or regional public transportation authority to access, construct, use, operate, maintain, repair, or reconstruct public mass transit facilities, including, fixed guideway facilities and transportation centers; and
 (B)the State of California, County of Los Angeles, City of Los Angeles, or any agency or political subdivision thereof, or any public utility company (including any company providing electricity, gas, water, sewage, or telecommunication services to the public) for the purpose of providing such public utilities.
 (2)ImprovementsAny improvements proposed pursuant to an easement or right-of-way authorized under paragraph (1) shall be subject to such terms and conditions as the Secretary considers appropriate.
 (3)TerminationAny easement or right-of-way authorized under paragraph (1) shall be terminated upon the abandonment or nonuse of the easement or right-of-way and all right, title, and interest in the land covered by the easement or right-of-way shall revert to the United States.
 (f)Prohibition on sale of propertyNotwithstanding section 8164 of title 38, United States Code, the Secretary may not sell or otherwise convey to a third party fee simple title to any real property or improvements to real property made at the Campus.
 (g)Consistency with master planThe Secretary shall ensure that each lease carried out under this section is consistent with the draft master plan approved by the Secretary on January 28, 2016, or successor master plans.
			(h)Compliance with certain laws
 (1)Laws relating to leases and land useIf the Inspector General of the Department of Veterans Affairs determines, as part of an audit report or evaluation conducted by the Inspector General, that the Department is not in compliance with all Federal laws relating to leases and land use at the Campus, or that significant mismanagement has occurred with respect to leases or land use at the Campus, the Secretary may not enter into any lease or land-sharing agreement at the Campus, or renew any such lease or land-sharing agreement that is not in compliance with such laws, until the Secretary certifies to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located that all recommendations included in the audit report or evaluation have been implemented.
 (2)Compliance of particular leasesExcept as otherwise expressly provided by this section, no lease may be entered into or renewed under this section unless the lease complies with chapter 33 of title 41, United States Code, and all Federal laws relating to environmental and historic preservation.
				(i)Community veterans engagement board
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a Community Veterans Engagement Board (in this subsection referred to as the Board) for the Campus to coordinate locally with the Department of Veterans Affairs to—
 (A)identify the goals of the community; and (B)provide advice and recommendations to the Secretary to improve services and outcomes for veterans, members of the Armed Forces, and the families of such veterans and members.
 (2)MembersThe Board shall be comprised of a number of members that the Secretary determines appropriate, of which not less than 50 percent shall be veterans. The nonveteran members shall be family members of veterans, veteran advocates, service providers, or stakeholders.
 (3)Community inputIn carrying out subparagraphs (A) and (B) of paragraph (1), the Board shall— (A) provide the community opportunities to collaborate and communicate with the Board, including by conducting public forums on the Campus; and
 (B)focus on local issues regarding the Department that are identified by the community, including with respect to health care, benefits, and memorial services at the Campus.
					(j)Notification and reports
 (1)Congressional notificationWith respect to each lease or land-sharing agreement intended to be entered into or renewed at the Campus, the Secretary shall notify the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located of the intent of the Secretary to enter into or renew the lease or land-sharing agreement not later than 45 days before entering into or renewing the lease or land-sharing agreement.
 (2)Annual reportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located an annual report evaluating all leases and land-sharing agreements carried out at the Campus, including—
 (A)an evaluation of the management of the revenue generated by the leases; and (B)the records described in subsection (b)(3)(D).
					(3)Inspector General report
 (A)In generalNot later than each of two years and five years after the date of the enactment of this Act, and as determined necessary by the Inspector General of the Department of Veterans Affairs thereafter, the Inspector General shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and each Member of the Senate and the House of Representatives who represents the area in which the Campus is located a report on all leases carried out at the Campus and the management by the Department of the use of land at the Campus, including an assessment of the efforts of the Department to implement the master plan described in subsection (g) with respect to the Campus.
 (B)Consideration of annual reportIn preparing each report required by subparagraph (A), the Inspector General shall take into account the most recent report submitted to Congress by the Secretary under paragraph (2).
 (k)Rule of constructionNothing in this section shall be construed as a limitation on the authority of the Secretary to enter into other agreements regarding the Campus that are authorized by law and not inconsistent with this section.
 (l)Principally benefit veterans and their families definedIn this section the term principally benefit veterans and their families, with respect to services provided by a person or entity under a lease of property or land-sharing agreement—
 (1)means services— (A)provided exclusively to veterans and their families; or
 (B)that are designed for the particular needs of veterans and their families, as opposed to the general public, and any benefit of those services to the general public is ancillary to the intended benefit to veterans and their families; and
 (2)excludes services in which the only benefit to veterans and their families is the generation of revenue for the Department of Veterans Affairs.
				(m)Conforming amendments
 (1)Prohibition on disposal of propertySection 224(a) of the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2272) is amended by striking The Secretary of Veterans Affairs and inserting Except as authorized under the Los Angeles Homeless Veterans Leasing Act of 2016, the Secretary of Veterans Affairs.
 (2)Enhanced-use leasesSection 8162(c) of title 38, United States Code, is amended by inserting , other than an enhanced-use lease under the Los Angeles Homeless Veterans Leasing Act of 2016, before shall be considered.   May 17, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 